Citation Nr: 1709120	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the Roanoke, Virginia, Regional Office (RO).  By a rating action in April 2009, the RO denied the Veteran's request to reopen her claim of entitlement to service connection for a low back disorder.  Subsequently, in July 2009, a Decicion Review officer's decision denied the claim for a rating in excess of 10 percent for bilateral plantar fasciitis.  The Veteran perfected a timely appeal to those decisions.  

The issues of entitlement to service connection for a low back disorder and entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was notified of the decision and her appellate rights, but did not timely appeal the decision.  

2.  The evidence associated with the claims file subsequent to the July 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the final July 2004 rating decision is new and material; therefore, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


II.  Factual background & Analysis-Claim to reopen S/C-Low back disorder.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Prior to receipt of the Veteran's April 2007 claim of entitlement to service connection for a low back disability, the AOJ denied service connection for a low back disability in a July 2004 decision.  The AOJ informed the Veteran and her representative of that denial in a letter sent on August 10, 2004 and included and enclosure apprising her of her procedural and appellate rights.  

If a claimant does not file a notice of disagreement within one year of an AOJ disallowance of service connection, the AOJ denial becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Finality can be prevented by the addition of new and material evidence within the appeal period of an unappealed decision, until the AOJ addresses such evidence.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  
In this case, VA did not receive a notice of disagreement with the July 2004 decision within one year of the August 2004 notification of the decision and no relevant evidence was added to the record during the appeal period.  The July 2004 decision therefore became final.  

A claim that is the subject of a final AOJ disallowance shall be reopened if new and material evidence is presented or secured with respect to the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 2004 decision, an unestablished fact necessary to substantiate the claim of service connection for a low back disability was the existence of a current disability.  

An MRI of the lumbar spine, dated in August 2008, revealed mild degenerative changes, L3-4 and L4-5 with small posterolateral disk protrusion at L3-4 on the left.  A treatment note dated in June 2008 also reported a diagnosis of backache, NOS.  A November 2010 treatment note reported a past medical history of DJD of the cervical spine, neck pain and motor vehicle accident; it was noted that the Veteran was being seen for follow up for lower back pain and radicular pain down the left leg.  It was noted that an MRI of the lumbar spine, performed in September 2010, revealed Mild degenerative changes at L3-L4 and L4-L5; it was noted that the findings were similar compared to prior study of May 8, 2008.  

The just described 2008 and 2010 evidence is new and material evidence because it relates to the unestablished fact of a current disability.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

A.  S/C-Low back disorder.

Having determined that the Veteran's claim of entitlement to service connection for a low back disorder is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue, pursuant to 38 U.S.C.A. § 5107 (b) (West 2014).  

The Veteran was afforded a VA examination in March 2016 in connection with her service connection claim.  Following a review of the Veteran's medical records and clinical evaluation of the Veteran, the VA examiner reported a diagnosis of degenerative disc disease, lumbosacral spine; lumbar spondylosis; and s/p lumbar trigger point injections for myofascial pain.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  


The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In addition, when determining service connection, all theories of entitlement reasonably raised by the record, or raised by the claimant must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In a January 2017 Informal Hearing Presentation (IHP), the Veteran's representative raised a secondary service connection/aggravation theory of entitlement; i.e., that the Veteran's service-connected degenerative joint disease and degenerative disc disease of the neck and mid back, bilateral plantar fasciitis, and/or bilateral shin splints caused or aggravated a low back condition.  

Upon review of the VA examination report, the Board finds the March 2016 VA medical opinion to be inadequate.  First, the supporting rationale is unclear.  The examiner apparently mixed the rationale in with a listing of relevant evidence.  At best, the examiner appears to be relying on the 2008 MRI as occurring post service and the normal electromyography study of April 2004 to support his conclusion.  Moreover, there is no opinion addressing secondary service connection or aggravation.  

As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  


B.  I/R-bilateral plantar fasciitis.

With respect to the claim for a higher evaluation for plantar fasciitis, in the January 2017 appellant's brief, the service representative argues that the record clearly demonstrates that the Veteran's symptoms should be characterized as "severe" as she has reported that her prescribed orthotics have not eased her symptoms.  

The Board notes that the Veteran underwent a VA examination in March 2016 for evaluation of her service-connected bilateral plantar fasciitis.  However, after that examination, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA joint examination must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Upon review, the Board notes that the March 2016 VA foot examination did not include passive range of motion testing, or weight-bearing and nonweight-bearing, and it therefore does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  Furthermore, all records of treatment a veteran received during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence with respect to such claim, and must be secured and considered.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from March 2016 to the present.  

2.  Ensure that the Veteran is scheduled for a VA medical examination to determine the nature and etiology of each current low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate diagnostic tests and studies should be conducted.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the claims folder, the examiner should provide an opinion consistent with sound medical principles, as to:

(a)  whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder, had its onset during the Veteran's military service or is otherwise traceable thereto, even in part.  

b)  whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disorder was caused by the Veteran's service-connected bilateral plantar fasciitis, bilateral shin splints, DJD and DDD of the neck and mid-back.  

(c)  whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disorder has been chronically worsened by the Veteran's service-connected bilateral plantar fasciitis, bilateral shin splints, DJD and DDD of the neck and mid-back.  

The examiner must provide a rationale for any opinion expressed.  

3.  Ensure that the Veteran is scheduled for an updated examination to determine the current nature and severity of her service-connected bilateral plantar fasciitis.  The claims file and reviewed by the examiner in conjunction with the examination.  All appropriate testing for each of the Veteran's feet should be conducted, to include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  A complete rationale must be provided for any opinions expressed.  

4.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted, furnish to the Veteran and her representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond prior to returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


